Title: From John Adams to John Wentworth, September 1756
From: Adams, John
To: Wentworth, John


     
      Dr Sir
      Worcester Sept. 1756
     
     I brought a few Ideas with me when I first came to this Town, that grew in the luxurious soil of Cambridge. These I have dispersd among my Friends, and you have had your share. Be contented, therefore, now with such as grow at Worcester. It is a political Climate and the soil produces state Reflections as rank as hogweeds in a Garden. After the melancholly Accounts from the Mediterranean and from Oswego, I attended to the Conversation that passed and thought it curious enough to send to you, that you might see how near they resemble the Reflections made in your World. A Lawyer expressd his Apprehension of our calamitous Scituation in this Manner, (viz) where is the Genius the mighty Genius of Britain gone? Is she flown from the Realm and taken Residence in France? What has happend to us?—Before the War commenced we were flattered with pompous Catalogues of the English Navy. The English Marine was strong enough to rend the French to Attoms and blow the Attoms to the Devil as soon as War should be declard. But now war is declard the French are sufferd to steal away with a pitiful Squadron, to Minorca, while our ships are confined in the English Channel, to prevent the French from descending on Great Britain in Canoes. All the Powers of Europe are astonish’d, and cry, “Where is the British Navy that made such a sublime Ringing in the World?”—The Parson says “The Prospect is extremely dark all around us. This is the sad Effect of our abominable Impiety, our Pride, our Luxury, our Hypocrisy. If we had been a godly People, the Lord would not have forsaken us in this manner. It behoves us all to repent and work a speedy Reformation if we expect or desire even temporal salvation.” The Representative says “We are all sold I really believe. I swear our Condition is not to be thought upon with Patience. Bings fleet was completely equipp’d 16 Days before Orders were given to sail. The Devil reigns and his Enemies are Scatterd. And that dastardly Fellow will be promoted, and West, as brave a fellow as ever ruled a ship, will be hangd.” The Colonel, “We are gone, that’s a certain Case. The French will land 15 or 20,000 men in the Spring at Marble Head and what can we an undisciplind Rabble do against such a regular force? Our Children will have their Brains dash’d out against the Walls, our Daughters and Wives will be ravished by the brutal Lust of a victorious soldiery, and our men will be butcherd by those Engines of Hell the new fangled scalping Knives. Desolation hangs over our Country and threatens suddenly to fall in a Tempest and a Whirlwind upon us.” Others think an Inquisition will be sett up, and all will burn or hang that will not turn papists. Some say the Governor is an Emissary of France and all cry out the Devil the Devil is at the Bottom. By the Gathering of the Clouds, and the angry frowns of the Heavens, we may reasonably expect tempes­tuous Weather, my Friend, But should the Vessell be shatterd on the Rocks and the whole Crew and I with the rest be buried in our undistinguished Destruction, nay should the whole system round us break &c. all would not abate the sincerity with which I am your Friend,
     
      John Adams
     
     
      P.S. Pray impute my Neglect in not writing you so long, not to the least Indifference but to the eternal Fatigues of my Occupation. And be so kind to write to me often, for a letter from you in my present scituation, gleams upon me, as the first ray of light gleamed in Chaos. However the Anxiety of mind that has made me uneasy to myself and friends for this year past is at length in some Measure removed. I have begun the study of Law with Mr. Putnam a very sensible and agreable Gentleman of the Profession in this Town. How I shall succeed in the Law, God only knows. I am not without Apprehensions, but I am much less troubled with them than I was before I was determind what Profession to follow. I never thought of the frightful Ecclesiastical Apparatus, of Councils, Creeds &c. without extream Horror. My Compliments to all near you, that I had ever the Honour Pleasure of knowing and believe me yours ut semper,
     
     J A
    